Citation Nr: 1714256	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-33 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with associated depression.

2.  Entitlement to an initial disability rating greater than 30 percent for service-connected PTSD with associated depression, prior to May 23, 2008; and greater than 50 percent from May 23, 2008, to June 14, 2014.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb.

4.  Entitlement to an effective date earlier than September 24, 2002, for the award of service connection for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and T. S.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1971.  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon.

With regard to the issue of service connection for hypertension, the Veteran  filed a claim of service connection in November 2005.  The claim was denied by the RO in May 2006, and the Veteran timely filed a notice of disagreement.  A Statement of the Case was issued in November 2007.  Within the appeal period, in May 2008, the Veteran submitted additional evidence argument asserting that he had hypertension, secondary to a service-connected disability.  The claim was again denied in December 2008, November 2009, and December 2009.  Another Statement of the Case was issued in February 2011, and the Veteran perfected a substantive appeal in April 2011. 

With regard to the issue addressing the service-connected PTSD, the issue before the Board may be phrased in various manners.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has phrased the issue as entitlement to an initial disability rating greater than 30 percent for service-connected PTSD, prior to May 23, 2008; and greater and 50 percent from May 23, 2008, to June 14, 2014, because, in essence, the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 50 percent rating from May 23, 2008, and 100 percent from June 14, 2014.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a Veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  There is, therefore, no issue with regard to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board notes that during the pendency of this appeal, by rating action dated in November 2015, the RO determined that the service-connected PTSD warranted a 100 percent disability rating, effective as of June 14, 2014.

The issues regarding the service-connected left thumb disability arise from a rating decision dated in November 2007, that granted service connection, assigning an initial 10 percent disability rating, effective as of September 24, 2002.  The Veteran timely expressed disagreement with the assigned disability rating, as well as the effective date of service connection, and perfected a substantive appeal.

In October 2016, the Veteran and T. S., his son, testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, nature, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

During the October 2016 Board hearing, the Veteran referenced additional issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability; entitlement to service connection for basal cell carcinoma; entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 14, 2014; entitlement to an earlier effective date for the award of service connection for tinnitus; and entitlement to specially adaptive equipment in the form of a hospital bed.  A Statement of the Case was issued to the Veteran regarding the first four of the stated five issues in November 2015 and May 2016.  However, the Veteran has not filed a substantive appeal as to these issues.  No appeal has been filed with regard to the specially adaptive equipment issue.  As such, these issues are not currently before the Board.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of an initial disability rating greater than 10 percent for service-connected left thumb disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether hypertension is the result of the service-connected PTSD with associated depression.
2.  The evidence is at least evenly balanced as to whether prior to June 14, 2014, the Veteran's PTSD symptoms and overall impairment more nearly approximated occupational and social impairment with deficiencies in most areas; however, they have not more nearly approximated total occupational and social impairment.

3.  VA received no communication from the Veteran or his representative that constitutes a formal claim or may be construed as an informal claim for service connection for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb prior to September 24, 2002.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for the establishment of service connection for hypertension on a secondary basis are met. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD with associated depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an effective date prior to September 24, 2002, for the grant of service connection for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb, are not met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.159, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claims of service connection for hypertension and awards an increased disability rating for the service-connected PTSD with depression.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue involving a higher initial rating and earlier effective date, these claims arise from an appeal of the initial rating and effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required for "downstream issues" and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.



Service Connection for Hypertension

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as cardiovascular-renal disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. §  1154 (b); 38 C.F.R. § 3.304 (d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310 (b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Current hypertension has been established.  The Veteran has asserted that his hypertension is manifested as a result of a service-connected disability, to specifically include his service-connected PTSD with associated depression. 

During the October 2016 Board hearing, the Veteran testified that whenever he would experience active symptoms associated with his PTSD, his blood pressure would elevate to levels consistent with hypertension. 

Numerous letters from the Veteran's physician, L. D. Schwartz, M.D., to include most recently in September 2016, conclude that the Veteran's chronic severe PTSD contributes to cardiovascular disease, including chronic hypertension.  Dr. Schwartz explained that his research had demonstrated a connection between chronic severe PTSD and chronic hypertension.  

The Board finds probative the numerous opinions of Dr. Schwartz as they are definitive, based upon a complete review of the Veteran's entire medical history, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Moreover, there is no medical evidence of record to rebut the opinion in support of the Veteran's claim or otherwise diminish its probative weight. 

Finally, VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that Veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083  (Oct. 7, 2004).

As such, resolving doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for hypertension, secondary to service connected PTSD with associated depression is warranted.  See 38 U.S.C.A. §§  1154 (b), 5107; 38 C.F.R. § 3.102.

Increased Disability Rating for PTSD with Associated Depression

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD with associated depression is rated pursuant to 38 C.F.R. § 4.130,  Diagnostic Code 9411 (2016).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
 impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran seeks a disability rating in excess of the currently assigned 30 percent for his service-connected PTSD prior to May 23, 2008, and greater than 50 percent from May 23, 2008, to June 13, 2014.  A 100 percent disability rating has already been established as of June 14, 2014.

The Veteran's initial claim of service connection for PTSD was received on September 24, 2002.  Service connection for PTSD was ultimately awarded in October 2005, wherein an initial 30 percent disability rating was assigned effective as of February 25, 2003, the date on which the Veteran was first diagnosed with PTSD for VA rating purposes.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  During the pendency of the appeal, by rating action dated in August 2008, the RO determined that the service-connected PTSD warranted a 50 percent disability rating, effective as of May 23, 2008.

A VA outpatient treatment record dated in February 2003 shows that the Veteran was treated for reported feelings of anxiety, sadness, depression, and chronic sleep disturbance.  He described restricted friendships and feelings of loneliness.  He added that he could be very emotional at times and had a strong need to be taken seriously.  He endorsed a dislike for rules and problems with authority.  Mental status examination revealed normal speech, but that he tended to get off subject, particularly with those that were difficult to discuss.  He did not necessarily endorse current depression, but expressed a history of very severe depression in the past.  Affect was full-range but rather contained on the down-side.  Thought processes were linear and goal-oriented. Thought content had no psychotic or delusional content.  He denied any suicidal or homicidal ideations.  He was oriented times three, but also initially rather confused about why he had asked for his appointment.  He described problems with memory and holding all of the pieces of facts constant that he needs to for work.  Concentration, fund of knowledge, abstractions, intelligence, judgment, and insight were all good.  The Veteran was said to have seen significant combat in Vietnam and has PTSD from those experiences.  In addition, he spent a month and a half in Japan recuperating from injuries sustained while in combat.  As many patients who found themselves in Japan, there is real sadness, depression and PTSD associated with that experience.  His marriage of 25 years ended abruptly, and to his surprise in 1998, and he suffered significant depression at that time as he was very alone and lonely until he remarried.  He reports that he had a good relationship.  The diagnosis was mild to moderate PTSD.  A GAF of 65 was assigned.  Significant sleep disturbance, anxiety, and nightmares were reiterated.

A VA examination report dated in March 2003 shows that the Veteran reported that he was moderately bothered by disturbing memories and thoughts about Vietnam.  
He would experience distressing dreams several times per month.  He would feel moderately upset when reminded of Vietnam, and would avoid movies about the
Vietnam War.  He described difficulty with the hierarchy at his, current workplace. He endorsed sleep disturbance, being only able to sleep in four-hour blocks.  He reported mild feelings of irritability, and would be extremely vigilant of his surroundings.  He noted having a very mild depressed mood with a lost interest in people and things.  He had difficulty with concentration and decision-making.  He had a mild decrease in appetite.  He felt restless, but denied suicidal ideation.
Mental status examination revealed that he was casually dressed, cooperative and pleasant.  He was alert and oriented to time, place, and person.  He indicated that he understood the purpose of the evaluation.  His mood was mildly anxious.  Affect was variable within normal limits and generally congruent with mood and ideation. Speech was clear and mildly pressured.  Thought process was somewhat circumstantial and tangential.  He responded well to attempts to redirect his focus. Thought content was primarily preoccupied with issues pertaining to the Biak Regional Training Site and the Bureau of Land Management.  He was also preoccupied with concerns that the National Guard soldiers currently deployed to the war against Iraq who were trained at the Biak site may not be adequately prepared.  Eye contact was good.  He showed no obvious signs of psychotic symptoms or delusional thinking.  He appeared to be an individual of average intellectual functioning with no apparent cognitive impairment.  Social judgment and insight appeared intact.  No memory impairment was noted for recent or remote events.  He denied suicidal and homicidal ideations.  The examined did not believe that the Veteran met the criteria for a diagnosis of PTSD.  The diagnosis was adjustment disorder with mixed emotional features (very mild depressed mood, moderate anxiety).  A GAF of 71 was assigned, suggesting mild symptoms that were transient and expectable reactions to psychosocial stressors; generally functioning well.

A VA examination report dated in June 2005 shows that the VA examiner reviewed the prior VA examination report and concluded that adjustment disorder cannot last 30 years past a specific combat stressor, and that based upon record review and discussion with the Veteran, he meets criteria for a diagnosis of PTSD. Mental status examination revealed that he arrived promptly and independently; was dressed in clean, casual clothes; and spoke in articulate, long sentences displaying a wide-ranging vocabulary, appearing to have above-average intellect.  No signs of psychosis were noted.  Thoughts were clear, logical, and sequential.  He displayed signs of emotional and physiologic reactivity when discussing combat experiences. 
He denied suicidal and homicidal ideations, intentions, or plans.  He was alert and oriented.  Cognitive functioning appeared grossly intact.  Affect was somewhat restricted, and he described dysthymic mood.  He lived alone, having separated from his second wife.  He endorsed a temper and anger, and would find it difficult to feel close to others.  He continued to work as a security specialist, but he could lose his temper with his co-workers.  He would exercise when not working and would also shoot firearms.  He would take antidepressant medication, and continued to experience sleep disturbance and nightmares.  He would experience intrusive daytime recollections triggered by people avoiding security precautions at work.  He was hypervigilant when in public.  He described an exaggerated startle response. He would avoid fireworks displays.  He did not drink or use illegal drugs.  Like many combat Veterans, he could be rigid and controlling in an effort to avoid vulnerability in unsafe situations.  He was focused on temper control.  He generally was able to avoid physical fights.  He would have outbursts of anger at home.  He would avoid thoughts, feelings, and conversations, activities, places, or people which remind him of trauma.  He felt detached and estranged from others.  Range of affect was restricted during his meeting with the examiner.  The diagnosis was chronic mild to moderate PTSD with associated depression.  A GAF of 65 was assigned.  The examiner added that the Veteran suffered social and occupational interference from symptom of PTSD.  Two marriages had failed, in part, because of his temper control and need for rigid control of all situations.  He was emotionally distant from others in his life.  He also met the criteria for persistent avoidance and emotional numbing related to Vietnam experiences.  His treating providers who had known him for several years  agreed with this assessment, and their deep knowledge of him should receive considerable weight in determining his true diagnosis.

A lay statement from the Veteran's separated spouse dated in October 2005 shows that the Veteran was said to have become very intense and obsessed about the war in the Middle East and that he would spend inordinate amounts of time watching the war coverage on television perched at the edge of the couch biting his fingernails until they bled.  He was said to have become very obsessive compulsive.  He would experience flashbacks and would become very angry.  He became obsessed with the security of his premises and would keep a pistol beneath his pillow.  He would take medication to help him sleep.  He had difficulty with concentration at work.  He hated crowds and would react to loud noises.  He was taking medication for depression and anxiety.

A lay statement from the Veteran's employer dated in November 2005 shows that he had to be counseled a number of times regarding workplace interaction with his co-workers and the ability to deal with things beyond his control.    He was noted to have exhibited unusual stress levels.

A letter in support of the Veteran was submitted in November  2005 by his first spouse, a registered nurse with over 33 years nursing experience, to include a familiarity with the diagnosis of PTSD.  She indicated knowing the Veteran since 1965 when she was 13 years old.  At that time, he should have entered his senior year in high school, but he dropped out of school to join the Army.  He was adamant that he did not want to "miss the Vietnam War."  During his tour of duty, he sustained a wound to his hand and was taken to Japan.  She indicated that she received several letters from him during that time, exhibiting one major theme - his distress over the condition of the soldiers around him.  He felt very guilty over having a "smaller wound" but even more traumatized by the carnage that the war created, and more, specifically the wards he was on.  Upon his return, he rarely spoke about what he experienced and witnessed.  However, he was a changed man.  For months, he exhibited profound hypervigilance and complete reactivity to loud noises.  He could not go into crowds.  His reaction to perceived fear was to lash out, often with fists.   He was said to have been diagnosed with stress reaction at that time, but no therapy was offered.  The Veteran's first spouse added that they were divorced in 1997, and that during their marriage his symptoms of anxiety, restlessness, sleeplessness, poor concentration, and poor interpersonal relationships persisted.  He had particular difficulty with unprovoked irritability.  It was suggested that he join the Army Reserves as an outlet for pent-up frustration and anger.  He was said to have continued with chronic and persistent patterns of nervousness, frustrated outbursts, and significant difficulty dealing with stressful circumstances.  

VA outpatient treatment records dated from September 2005 to February 2006 show that the Veteran continued ongoing treatment for symptoms associated with his PTSD, anxiety, and depression.  

A lay statement from the Veteran's partner dated in December 2006 shows that the Veteran and she were said to have been in a relationship for the preceding six and a half years.  The Veteran was described as exhibiting hypervigilance, sleep disturbance, nightmares, obsessive compulsive behavior, avoidance of crowds, and general withdrawal.  

A lay statement from the Veteran's neighbor received in July 2008 shows that the Veteran had become obsessed about the security of his premises, adding surveillance equipment and occasionally patrolling the area.  It was known that the Veteran did not sleep much. He was said to enjoy lifting weights, boxing, and hunting.  He had military rifles.  He was said to like people, but not crowds or noise.  

Psychiatric assessments from L. Schwartz, M.D., dated in July 2008 and September 2009 each show that the Veteran was said to demonstrate a full spectrum of PTSD symptoms following heavy combat exposure in Vietnam.  He was said to have clearly channeled his combat trauma adaptations into a career choice that made full use of his hypervigilant perceptions, behaviors and world views.  This guaranteed a constant exacerbation of the hyperarousal symptom cluster, with ample instances of recurrent crisis to flare his intrusive symptoms.  This had apparently contributed to prominent controlling and distancing behaviors in interpersonal dealings - his need to control his immediate environment and dominating approach to relationships had taken an increasing toll in later life as inevitable losses mounted.  So far his physical function had been robust, and he had taken good care of himself, erosion in this area would likely be particularly hard for him to tolerate.  His recent relapse towards heavier alcohol use was a worrisome sign, which he acknowledged particularly as he has noted intimations of aggressive disinhibition, defiance of authority aggravated by even moderate intoxication.  A need to feel in control, to not lose his "edge" has made medication problematic, as well demonstrated by the minimal medication dose he can tolerate and intolerance of side effects.  Dr. Schwartz did not judge him a danger to self or others, given his considerable skills; however, his alcohol use was in early problematic stages and alternative means of tension management had so far been incompletely effective.  The underlying impact of estranged intimacy, relationship uncertainty, and loneliness were a strong undercurrent in his presentation, and may have presented more serious challenges to deeply ingrained coping patterns.  He was to work to decrease alcohol intake and return in one week.  Hyperarousal, avoidant, and intrusive symptoms were indicated.  The diagnosis was chronic, moderate to severe PTSD.  A GAF of 58-61 was assigned.

A VA examination report dated in August 2008 shows that the Veteran reported that his symptoms has resulted in his drinking alcohol on a nearly daily basis, having approximately four drinks per sitting on a good day, and six drinks per sitting on a bad day over the course of the preceding years.  He indicated that his first two marriages ended in divorce and currently was in a three year relationship with his girlfriend.  He endorsed a positive relationship with his children.  He would enjoy shooting with other Vietnam Veterans approximately every two weeks.  He worked as a security specialist at job he had for 15 years.  He was able to undertake the duties of his job, though, his employer had often be required to counsel him regarding his interaction with his coworkers.  He reported ongoing sleep disturbance, nightmares, intrusive thoughts, hypervigilance, avoidant behavior, depression, and irritability.  

Mental status examination revealed that he was casually dressed and well-groomed.  He generally spoke freely and spontaneously throughout the interview session.  He frequently was tangential to the topic at hand and, at times, it was difficult to focus him on the topic.  He was correctly oriented to person, place, time, and purpose.  There were no signs of major psychopathology such as hallucinations, delusions, or preoccupations.  His affect was constricted, and mood was neutral.  He demonstrated adequate attention and concentration.  He recited the days of the week backwards in eight seconds and the months backwards in 22 seconds.  He recalled four of four objects on two trials immediately, and two of four objects after a five minute delay.  His relationship with the examiner was cooperative if somewhat distant.  The diagnosis was chronic moderate PTSD with depressive disorder, not otherwise specified.  A GAF of 60 was assigned.  He endorsed mild to moderate occupational impact in that he had been counseled at work.  There was moderate social impact in that he had difficulties in intimate relationships.

Private outpatient treatment records from Dr. Schwartz, dated from October 2009 to April 2013 show ongoing treatment for symptoms associated with his PTSD.  He was said to continue to exhibit anxiety, sleep disturbance, relationship and career difficulties, dysthymia, ongoing trauma preoccupations, intrusive thoughts, hyperarousal symptoms, withdrawal, restless movements, pressured speech, tense mood, circumstantial thought process, high state of vigilance, survivors guilt, frequent trauma ruminations, and avoidant alienation.  The diagnosis was chronic moderate to severe PTSD with GAF scores from 58-61.

A letter from a colleague of the Veteran, received in January 2014, shows that the Veteran was said to be extremely hypervigilant.  He was said to be unafraid to express his disagreement with management decisions which had caused problems for him in the work place.  His perceived passion was thought to be mistaken for aggression.  Certain workplace decision had aggravated him to the extreme on occasion, and at times resulting in heated discussions with his supervisors.  His intolerance has caused him friction at work.  The constant friction and conflict were said to be affecting his health.  The stress had also caused problems with his personal relationships, which he was working on.  He would also often keep his back to the wall in any public place.  He was known to have memory loss, sleep disturbance, and extreme stress.

A letter from the Veteran's spouse, received in February 2014, shows that they had been married, divorced, remarried, and separated several times recently.  He was said to experience sleepless nights and was always security mined and overly vigilant.  This was said to have become an obsession.  In public, he would always situate himself with his back to the wall.  He hated loud noises.  He had only a few friends.  He has liked having concealed weapons, and if provoked, was not afraid of using them.  He was always on guard.  He had trouble at work with his supervisors.  His PTSD was said to have become much worse of the preceding 13 years.  He was noted to have recently become obsessed with the building of a monument to fallen soldiers.  He was also said to be obsessed with the security of the perimeter of his premises.  He would have difficulty with memory, would have trouble taking care of himself.  He would have nightmares and often be depressed.

A private medical record from Dr. Schwartz, dated in December 2014, shows that the Veteran was said to have undergone substantial changes in his social and occupational adjustment in the preceding year.  He had been increasingly isolated in his social life but extremely dedicated to his occupation, which made full use of his hypervigilant perceptions, behaviors, and world view.  Unfortunately, it also guaranteed a constant exacerbation of the PTSD hyperarousal symptom cluster, with ample instances of recurrent crises to flare his intrusive symptoms, particularly with budgetary and management concerns repeatedly overriding security recommendations.  He was wearing himself out at work, but retreating to isolation in the home that he had painstakingly remodeled as his bunker with carefully structured security arrangements and a large outdoor Veterans' Memorial installation.  Dr. Schwartz added that in May 2014, multiple cascading stressors came to a head: after two years of struggling to renegotiate his mortgage loan, having new mortgage holders lose documents, only to resell the loan before the process could complete; the latest purchaser suddenly informed him that they were doubling to neatly quadrupling his monthly payments.  They refused all discussion, evaded his calls, and proceeded relentlessly towards repossession.  The threat of losing the security of his "bunker"- let alone all the time and resources he had invested in it - rapidly escalated PTSD symptoms, triggering angry irritable ruminations and intrusive memories of the most violent incidents in his combat tours.  He felt angry and profoundly disillusioned with "all society's institutions"- trusting just a few old friends, his sons, and a few of his medical providers.  In this sustained agitated state where he felt marginally in control of his anger, he became increasingly intolerant of civilian employees' endemic negligence of security precautions at the installation where he worked.  Barely containing fantasies of violent retaliation against the callous officials at the finance company, the longstanding struggle to restrain his angry response to management adversaries who downgraded and undermined his recommendations also became nearly impossible.  He saw his only option as urgent retirement to "go off the grid."  He could not see a way to return to work more than briefly to facilitate a smoother departure.  After emergently taking two weeks off from work to decompress and consider his options, he managed to calm down sufficiently to arrange a more thoughtful transfer of his responsibilities, particularly training his replacement, as long as he had a firm planned disability retirement date and a marginally tolerable bankruptcy plan.  He took the intervening months to dismantle his Veterans memorial with hopes of relocating it, prepare the house for sale, and move to house-sit/act as caretaker at his son's cabin outside a small town while his son worked as a fire-fighter in the Southwest.  While not an acute danger to self or others, the collapse of his finances, living situation, and precarious if uniquely suited vocational adjustment - all readily related to his PTSD - that he was now disabled from full time gainful employment.  The privacy and relative withdrawal of his new living situation have helped to calm the worst of his hyperarousal and restored some equanimity of mood, if at the cost of more general social isolation.  Turning his attention to meaningful projects at home and/or in a small community would better redirect his emotional rehabilitation and adjustment over the long term.

During the October 2016 Board hearing, the Veteran reiterated ongoing difficulty with sleep, nightmares, hyperarousal, hypervigilance, and anxiety.  Both he and his son asserted that his severe symptoms associated with PTSD were not recent, but rather had been ongoing at least since 1994.   

In correspondence dated in October 2016, Dr. Schwartz reiterated that the Veteran was fully disabled from PTSD at least since retirement, with severe symptoms extending well before then.  

The Veteran's GAF scores over the course of this appeal have ranged widely from 58 to 65.  These findings are indicative of a description of symptoms that have ranged from mild to serious with mild to serious impairment in social and occupational functioning.  In light of the inconsistent GAF scores provided over the course of this appeal, the Board will place greater weight on the objective facts than on the subjective GAF scores.  In this regard, it is the impact of the Veteran's psychiatric symptomatology on his occupational and social functioning that is the ultimate consideration.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Here, the range of GAF scores cannot, in and of themselves, establish the precise level of occupational and social impairment.

The overall evidence of record has demonstrated that the Veteran has consistently experienced ongoing depression, anxiety, sleep disturbance, nightmares, insomnia, hypervigilance, irritability, avoidant behavior, intrusive thoughts, impaired memory, obsessive behavior, and anxiety.  In order to meet the criteria for a 70 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment, with deficiencies in most areas due to symptoms such as suicidal ideation; obsessional rituals; intermittently illogical speech; near-continuous panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  In this regard, the Veteran has exhibited near-continuous depression affecting his ability to function, unprovoked irritability, obsessional rituals, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  Although he did not exhibit all of the symptomatology consistent with a 70 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture over the entire course of the appeal meets the criteria for an initial 70 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned.  A 100 percent disability rating for PTSD requires symptoms more nearly approximating total occupational and social impairment.  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability rating prior to June 14, 2014, as the evidence does not show symptoms and overall impairment more nearly approximating total occupational and social impairment before then. As noted, it was not until multiple cascading stressors that occurred in mid-2014 came to a head that the Veteran left his occupation and his home, resulting in an additional degree of symptoms that rendered him disabled from full time gainful employment.  Prior to that time, the Veteran had some social relationships and was working, although with difficulties.

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD over the course of this appeal prior to June 14, 2014, warrants an initial 70 percent disability rating, and no higher.

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for an initial 70 percent disability rating prior to June 14, 2014.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time). See Fenderson, 12 Vet. App. at 119.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the PTSD would be warranted.

Finally, the Board finds that the Veteran's PTSD with associated depression does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher disability rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be remanded for referral for extra-schedular consideration.

Earlier Effective Date For Service
Connection For Residuals Of Blast Wound to the Left Thumb

The Veteran contends that he is entitled to an effective date prior to September 24, 2002, for the grant of service connection for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb.  Specifically, during the October 2016 Board hearing, he asserted that an earlier effective date is warranted because the disability was part of a blast injury to the left arm and hand sustained in service for which service connection had already been established in 1994.  Specifically, he had been injured in combat during service, and in December 1994, filed a claim for service connection for residuals of a left arm and hand injury.  Service connection for residuals of a blast wound to the left middle finger was established in February 1995, effective as of December 16, 1994, the date of claim for service connection.  The Veteran asserts that his initial claim encompassed all residual injuries from the in-service blast to the left hand.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. §  3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. §  3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year after separation from service. 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the prior regulations, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157 (b)(1) (in effect prior to March 24, 2015).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (b)(1). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§  3.400 (p), 3.114(a).

In the instant case, as the Veteran served in Vietnam and was injured in a blast to the left arm and hand.  On December 16, 1994, the RO received his claim of service connection for, in pertinent part, a blast wound of the left arm and hand sustained in the Republic of Vietnam in December 1969.  He described the nature of his disability as numbness of the middle finger of the left hand, scarring, and dexterity problems with the middle finger.  There was no mention of the left thumb in his claim for benefits.

Medical evidence of record at that time showed injury to the left middle finger only with hyperesthesia on the fingertip.  There were no other residuals of the injury which occurred in service identified.  Service connection was established for residuals of a blast wound to the left middle finger, rated as noncompensable effective as of December 16, 1994.  The Veteran did not appeal this decision to the extent that it did not include residual injury to the left thumb. 

On September 24, 2002, the RO received a claim of service connection for residuals of a blast wound to the left hand and arm, suggesting that the hand was not working properly as there was, in fact, tendon damage to the left middle finger and thumb.  In attached correspondence, the Veteran explained that both his middle finger and thumb had not been working well, that they both had tingling and numbness, and in the winter, each was especially sensitive.  Service connection was ultimately established for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb in November 2007, rated at 10 percent disabling, effective as of September 24, 2002.

Based on the above, the Board finds that entitlement to an earlier effective date for the establishment of service connection is not warranted.  In this regard, the Veteran did not file a claim addressing the left thumb until September 2002, wherein, the left thumb disability was specifically identified.  When the claim was filed in December 1994, the Veteran specifically identified the left middle finger, and the medical evidence specifically identified residual injury to the left middle finger only.   There was no indication that the Veteran intended to file a claim for a left thumb injury until he did so in September 2002.  There are also no identified medical treatment records received prior to September 2002 that may constitute an informal claim.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  The Veteran's initial claim for a left thumb disability was not received within one year from the date of his separation from service, and he did not identify a left thumb injury in his claim in December 1994.  Thus, the effective date shall be the later of the date such claim of service connection was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816 (2). 

The Board recognizes that the Veteran may have been experiencing left thumb residuals prior to September 2002.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

In conclusion, while the Board acknowledges the Veteran's belief that an earlier effective date is warranted, the Board is precluded by statute and regulation from assigning an effective date prior to September 24, 2002, for the grant of service connection for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb.  As the preponderance of the evidence is against entitlement to an earlier effective, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.

An initial 70 percent disability rating for PTSD with associated depression, prior to June 14, 2014, is granted, subject to the applicable criteria governing the payment of monetary benefits.

An effective date earlier than September 24, 2002, for the award of service connection for osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb, is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue of an initial disability rating greater than 10 percent for service-connected osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

During the October 2016 Board hearing, the Veteran essentially described that the symptoms associated with his left thumb disability had continued to worsen.  Moreover, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the VA examination, however, it does not appear that examiner performed testing during weight bearing and non-weight bearing.  Consequently, a remand is necessary in order to obtain a VA examination that adequately addresses the current severity of the Veteran's left thumb disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the claim for an initial disability rating greater than 10 percent for service-connected osteoarthritis of the first carpometacarpal joint of the left hand, residuals from blast wound to the left thumb is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician so as to determine the current severity of his left thumb disability.  The claims file must be made available to and be reviewed by the examiner. All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The opposing thumbs must be tested in both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


